Exhibit 10.4
 
DEBT PURCHASE AGREEMENT
 
This Debt Purchase Agreement (“Agreement”) is entered into as of the date of the
last signature below (the “Closing Date”), by and among Pro-Dex Sunfish Lake,
LLC (“Buyer”), Heron Enterprises, LLC (“Heron”) and Scott C. Robertson
(“Robertson” and, together with Heron, jointly and severally, individually and
collectively, “Seller”). Buyer and Seller are individually referred to in this
Agreement as a “Party” and collectively as the “Parties”.
 
RECITALS
 
A.            Heron has made one or more loans (collectively, the “Riverside
Loan”) to Riverside Manufacturing, Inc. (“Riverside”). In connection with the
Riverside Loan, Riverside executed and delivered the following documents in
favor of Heron: (i) a Combination Amended and Restated Convertible Promissory
Note dated August 15, 2012, in the original principal amount of $238,927.67, and
(ii) a Promissory Note dated September 20, 2013, in the original principal
amount of $246,042.95 (collectively, the “Riverside Note”). For purposes of
clarity, the term “Riverside Loan” shall include any and all loans made by Heron
to Riverside, regardless of the amounts thereof, whether secured or unsecured,
and whether evidenced in writing (including by promissory note, loan agreement
or other documentation) or oral.
 
B.            Riverside has defaulted on its obligation to repay the Riverside
Note.
 
C.            In light of, but not necessarily limited to, Riverside’s default
under the Riverside Note, Heron may possess certain claims, rights or remedies
against Riverside (collectively the “Heron Causes of Action”).
 
D.            Robertson may have loaned certain amounts to Riverside (such
amounts, if any, collectively, the “Robertson Loans”). For purposes of clarity,
the term “Robertson Loans” shall include any and all loans made by Robertson to
Riverside, regardless of the amounts thereof, whether secured or unsecured, and
whether evidenced in writing (including by promissory note, loan agreement or
other documentation) or oral. Any documents, if any, representing any Robertson
Loans are referred to herein as the “Robertson Loan Documents”. The Riverside
Note and the Robertson Loan Documents are collectively referred to as the “Loan
Documents”.
 
E.            Robertson may possess certain claims, rights or remedies against
Riverside in respect of the Robertson Loans and Robertson Loan Documents
(collectively the “Robertson Causes of Action” and, together with the Heron
Causes of Action, collectively, the “Causes of Action”).
 
F.            Robertson is the sole member of Heron and, as such, benefits from
any payments to Heron made hereunder.
 
G.            Subject to the terms and conditions of this Agreement, Buyer is
willing to buy, and Seller is willing to sell, all of Seller’s right, title and
interest in and to the Riverside Loan and the Robertson Loan (collectively, the
“Loans”), the Loan Documents and the Causes of Action (collectively, the
“Acquired Assets”).
 

 

 

 

 
AGREEMENT
 
NOW THEREFORE, in consideration of the mutual promises herein set forth and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer agree as follows:
 
1.             Purchase and Sale of Acquired Assets. Seller hereby absolutely
and unconditionally assigns, transfers and conveys to Buyer all of Seller’s
right, title and interest in, under and to the Acquired Assets. Seller agrees
that, from and after the date of this Agreement, all payments due to or received
by Seller (including those accrued but unpaid) relating to the Acquired Assets
(the “Purchased Payments”) shall be paid directly to Buyer and that Seller shall
give prompt notification to Riverside of Buyer’s acquisition of the Acquired
Assets. In the event Seller receives any Purchased Payments, Seller shall hold
such payments in trust for the benefit of Buyer and promptly turn over or
otherwise pay to Buyer the full amount of such payments without setoff or
deduction of any kind.
 
2.             Purchase Price. The aggregate purchase price (“Purchase Price”)
payable by Buyer to Seller for the sale and purchase of all of Seller’s right,
title and interest in the Acquired Assets shall be Five Thousand Dollars
($5,000). The Purchase Price shall be paid on the Closing Date contemporaneous
with the Parties’ execution of this Agreement to an account designated in
writing by Robertson.
 
3.             Transfer Documents. On the Closing Date, Seller shall execute any
endorsements, assignments, or other documents or instruments of conveyance that
are required to evidence the sale and transfer of Seller’s right, title and
interest in the Acquired Assets to Buyer, including the following:
 
 
a.
Seller shall deliver to Buyer an original of all Loan Documents and all other
documents relating thereto, in its possession, custody or control, and any
additional documents related to the Loans as may be reasonably requested by the
Buyer.



 
b.
Seller shall execute and deliver to Buyer allonge endorsements to the Riverside
Note substantially in the form attached to this Agreement as Exhibit A
(“Allonges”).

 

2

 

 

 
4.             Transfer and Recordation Taxes. Except as expressly set forth
herein to the contrary, Buyer and Seller shall each pay its own respective costs
and expenses that may be incurred in connection with the negotiation and
drafting of this Agreement and the transactions contemplated by this Agreement.
Buyer shall pay all transfer, filing and recording fees, and any state or county
documentary taxes, if any, with respect to the filing or recording of any
document or instrument to be executed and delivered in connection with the
transfer of the Loans.


5.             Assumption of Loans and Indemnification. On the Closing Date,
Buyer shall assume all of Seller’s obligations under or relating to the Loans to
the extent such obligations arise or relate to the period on or after the
Closing Date. On the Closing Date, Seller shall retain all of Seller’s
obligations under or relating to the Loans to the extent such obligations arise
or relate to the period prior to the Closing Date. Buyer agrees to indemnify,
defend, and hold Seller harmless from and against any loss, liability, claim,
demand, cost, or expense, including reasonable attorney and accountant fees and
costs, to which Seller may become subject on account of, arising out of, related
to or with respect to the Loans that (a) arises or is the result of actions of
Buyer that occur on or after the Closing Date or (b) results from Buyer’s gross
negligence or willful misconduct before, on or after the Closing Date. Seller
agrees to indemnify, defend, and hold Buyer harmless from and against any loss,
liability, claim, demand, cost, or expense, including reasonable attorney and
accountant fees and costs, to which Buyer may become subject on account of,
arising out of, related to or with respect to the Loans that (a) arises or is
the result of actions of Seller that occurred prior to the Closing Date or (b)
results from Seller’s gross negligence or willful misconduct before, on or after
the Closing Date.


6.             Seller’s Representations and Warranties. Except as expressly
provided in this Agreement, Seller’s assignment of its right, title and interest
in the Acquired Assets to Buyer is “as is,” “where is,” “with all faults,” and
without recourse to the Seller, and without any representations or warranties,
express or implied. Without limiting the foregoing, Seller makes no
representations or warranties regarding the prospects for repayment of the Loan;
the value, existence, or identity of the collateral securing the Loans; the
environmental condition of the collateral securing the Loans; or the
enforceability of the Loan Documents against Riverside. Notwithstanding this
disclaimer, Seller represents and warrants to Buyer as follows:


 
a.
Ownership of and Validity of Loan Documents and Right to Sell. Seller is the
sole owner and holder of the Riverside Loans, the Riverside Note and the sole
owner and beneficiary of the Loan Documents, and has the full right and
authority to sell, assign and transfer the Acquired Assets to Buyer. All of the
Loan Documents requiring a signature of Seller have been duly signed by an
authorized representative of Seller. Any copies of the Loan Documents are true
and correct copies of validly executed originals of the respective Loan
Document.



 
b.
No Participation or Prior Assignments. The sale, assignment and transfer of the
Loans and Loan Documents to Buyer will be free of any participation interest.
Seller has not transferred, assigned, pledged or otherwise hypothecated any of
its rights, title, interests or remedies in or with respect to the Acquired
Assets.



 
c.
Authority. This Agreement has been duly executed and delivered by Seller, and
this Agreement constitutes Seller’s legal, valid and binding obligation,
enforceable

 

3

 

 



 
 
against Seller in accordance with its terms.

 
 
d.
Good Standing. As of the Closing Date, Heron will be duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization.



 
e.
No Violation. Seller’s execution, delivery and performance of this Agreement and
its obligations hereunder will not violate, conflict with or breach, in any
material respect, any provision of any applicable law, regulation, judgment,
order, decree, writ, injunction, contract, agreement or instrument to which it
is subject, and it has obtained all consents, approvals, authorizations and
orders from every person, and of every court, agency, or governmental or
regulatory body that is required for Seller’s execution, delivery and
performance of this Agreement.



 
f.
No Obligation to Lend. The are no obligations of Seller to lend or otherwise
advance funds or make payments to Riverside or any of its affiliates in respect
of any of the Acquired Assets that have not be loaned, funded or paid in full
prior to the Closing Date.



 
g.
No Other Loans. The Loans acquired by Buyer pursuant to this Agreement
constitute all of the loans and other rights as a creditor held by Seller with
respect to Riverside. Seller does not have any outstanding loans made to Sheldon
A. Mayer, LLC.



 
h.
Outstanding Balance. Excluding attorney fees and costs, the outstanding balances
of the Riverside Note as of November 21, 2014 are not less than:



Note
Principal
Accrued
Interest
Late
Charge
Total Due
Riverside Note
$484,970.62
$31,221.50
$2,814.65
$519,006.77



7.             Buyer’s Representations and Warranties. Buyer hereby represents
and warrants to Seller as follows:


 
a.
Authority. This Agreement has been duly executed and delivered by Buyer, and
this Agreement constitutes Buyer’s legal, valid and binding obligation,
enforceable against Buyer in accordance with its terms.



 
b.
Good Standing. As of the Closing Date, Buyer will be duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization.



 
c.
No Violation. Buyer’s execution, delivery and performance of this Agreement and
its obligations hereunder will not violate, conflict with or breach, in any
material respect, any provision of any applicable law, regulation, judgment,
order, decree, writ, injunction, contract, agreement or instrument to which it
is subject, and it has obtained all consents, approvals, authorizations and
orders from every person, and of every court, agency, or governmental or
regulatory body that is required for Buyer’s execution, delivery and performance
of this Agreement.

 

4

 

 

 
8.             Seller Covenants. Should Seller receive any notice or other
information concerning the Acquired Assets after the Closing Date, Seller shall
promptly forward such notice or other information to Buyer. Should Seller
receive any payment on the Loans or on account of any of the Acquired Assets,
Seller shall immediately forward same to Buyer.


9.             Confidentiality. The Parties agree that they will not disclose
the terms of this Agreement to anyone other than their attorneys, accountants
and tax advisors, or as required by law (including pursuant to the disclosure
requirements of the Securities and Exchange Commission), or as necessary to
enforce this Agreement.


10.           Severability. Each part of this Agreement is intended to be
severable. If any term, covenant, condition or provision hereof is unlawful,
invalid, or unenforceable for any reason whatsoever, and such illegality,
invalidity, or unenforceability does not affect the remaining parts of this
Agreement, then all such remaining parts hereof shall be valid and enforceable
and have full force and effect as if the invalid or unenforceable part had not
been included.


11.           Assignment. This Agreement and the terms, covenants, conditions,
provisions, obligations, undertakings, rights and benefits hereof, including the
Exhibits hereto, shall be binding upon, and shall inure to the benefit of, the
undersigned parties and their respective heirs, executors, administrators,
representatives, successors and assigns. This Agreement may not be assigned by
any Party without the prior written consent of the other Parties.


12.           General Provisions. There are no oral side agreements between
Seller and Buyer. This Agreement represents the entire agreement between the
Parties relative to the subject matter of this Agreement. The Parties agree to
testify that all agreements, representations, recitals, covenants and terms of
this Agreement are true and binding upon them. This Agreement shall be construed
according to the laws of the State of Minnesota. The sole jurisdiction and venue
for any dispute arising out of or relating to this Agreement shall be the state
and federal courts located in Hennepin County, Minnesota. Any provision of this
Agreement which is void or unenforceable may be severed from the remaining
provisions without affecting the enforceability of the remaining provisions. No
change, modification, or waiver of any of the provisions of this Agreement will
be binding unless signed by an authorized representative of the Party against
whom the same is sought to be enforced. The failure of a Party to insist upon
strict adherence to any term or condition of this Agreement on any occasion
shall not be considered a waiver or deprive that Party of the right thereafter
to insist upon strict adherence to that term or condition or to any other term
of this Agreement. Any waiver of any term or condition of this Agreement shall
be effective only if in writing and signed by the Party against whom such waiver
is sought to be enforced.


13.           Survival. Each and every covenant hereinabove made by Buyer or
Seller shall survive the Closing Date and shall not merge into any document
executed as part of this Agreement, but instead shall be independently
enforceable except to the extent expressly limited in this Agreement.
 

5

 

 



14.           Third Party Beneficiaries. No person, firm or other entity other
than the parties hereto shall have any rights or claims under this Agreement.


15.           Counterparts. This Agreement may be executed in multiple
counterparts, all of which, taken together, shall constitute one document. One
or more counterparts of this Agreement, together with any other documentation
related hereto, may be delivered by facsimile, “.pdf” or other electronic
format, with the intention that delivery by such means shall have the same
effect as delivery of an original thereof.
 
[SIGNATURE PAGE TO FOLLOW]
 

6

 

 

 
IN WITNESS WHEREOF, the parties have executed this Agreement through their
authorized representatives on the dates listed below their respective
signatures.

             
BUYER
      Pro-Dex Sunfish Lake, LLC, Buyer      
 
By: 
/s/  Harold A. Hurwitz   Name:  Harold A. Hurwitz   Title:  President   Date:  
 November 21, 2014         SELLER       Heron Enterprises, LLC         By: /s/
 Scott Robertson   Name:  Scott Robertson   Title:  President   Date:    21 Nov
14         /s/ Scott Robertson     Scott Robertson, individually   Date:     21
Nov 14

 

7

 

 

 
EXHIBIT A
 
Form of Allonge Endorsement to Promissory Notes
 

 

 

 